Because there is insufficient evidence to support the judgment of delinquency in this case, I respectfully dissent.
In order to establish a violation of R.C. 2907.05(A)(4), the state must prove beyond a reasonable doubt that a defendant acted with specific purpose to sexually arouse or gratify.State v. Mundy (1994), 99 Ohio App.3d 275, 650 N.E.2d 502; see, also, In re Grigson (Apr. 15, 1991), Scioto App. No. 1881, unreported, 1991 WL 62177. Evidence is required to prove the circumstances of the act complained of and intent may be inferred from those facts and circumstances. State v. Cobb
(1991), 81 Ohio App.3d 179, 610 N.E.2d 1009; State v. Uhler
(1992), 80 Ohio App.3d 113, 608 N.E.2d 1091.
In Cobb, the Ninth District Court of Appeals concluded:
"[T]he proper method is to permit the trier of fact to infer from the evidence presented at trial whether the purpose of the defendant was sexual arousal or gratification by his contact with those areas of the body described in R.C. 2907.01. In making its decision the trier of fact may consider the type, nature and circumstances of the contact, along with the personality of the defendant. From these facts the trier of facts may infer what the defendant's motivation was in making the physical contact with the victim. If the trier of fact determines, that the defendant was motivated by desires of sexual arousal or gratification, and that the contact occurred, then the trier of fact may conclude that the object of the defendant's motivation was achieved." Cobb,81 Ohio App.3d at 185, 610 N.E.2d at 1013.
In State v. Uhler (1992), 80 Ohio App.3d 113, 123,608 N.E.2d 1091, 1097, the court again found that "the existence of prurient motivations may be discerned *Page 446 
from `the type, nature and circumstances of the contact, along with the personality of the defendant.'"
The record indicates that the six younger children started playing spin the bottle. Danny made the first spin and decided that the game would begin with a handshake. After the first spin, appellant and the two older children joined the game. The rule changed so that the person indicated on the spin would kiss the spinner on the cheek. At some point, appellant took turns and the bottle pointed to Lisa and Lisa's sister Heather. After each spin, appellant crawled across the circle, and it was alleged that appellant touched Lisa and Heather on the thighs,2 and appellant took Lisa's hand and placed it on appellant's breast.
While an inference may be drawn from the circumstances, the fact of a mere touching, in and of itself, is not sufficient for a conviction. Unlike the facts in the other cases considered, this appellant is still a juvenile without any previous juvenile record.3 Seven or eight other juveniles were present, all but one of whom played spin the bottle and paid the declared penalty. No relevant evidence was presented upon which to infer that any person became sexually aroused or gratified. Considering the factual scenario of this appeal, the conviction cannot be sustained.
The finding by the trial court that appellant is a sex offender is not supported by the evidence. The conclusion is against the weight of the evidence and contrary to law. SeeState v. Eskridge (1988), 38 Ohio St.3d 56, 59, 526 N.E.2d 304,307; Juv.R. 29(E)(4); R.C. 2151.35(A). Accordingly, I would vacate the judgment of delinquency.
2 The transcript of testimony indicates that the erogenous zone touched by appellant was the thigh. Appellee incorrectly refers to the "mons pubis," a bodily protuberance formed by the pubic bones and the lower part of the abdomen. The prosecution also suggested the term "private parts." The direct testimony was "between the legs."
3 In Uhler and Cobb, the appellants were adult offenders, one who inserted a finger into the victim's vagina and requested her to rub his penis, and an adult touching a minor boy's penis. *Page 447